Citation Nr: 1621717	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  06-37 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a scalp disorder, including first and second degree burns to the scalp with hair loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to May 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The claimant thereafter moved and jurisdiction over her appeal was transferred to the RO in Phoenix, Arizona.

In May 2015, the Board remanded this case for further development.  The Board notes that in August 2015, the VA sent the Veteran a notice requesting information in order to obtain additional treatment records.  VA medical records from Oklahoma City, Central Texas and Houston have been associated with the claims file.  Additionally, supplemental medical opinions have been obtained that occurred in September and December 2015.  The Board is therefore satisfied there was substantial compliance with the requested development with regard to this claim.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The evidence supports a finding that the Veteran has a scalp disorder, including first and second degree burns to the scalp with hair loss, which is directly related to active service.


CONCLUSION OF LAW

The criteria for service connection for a scalp disorder, including first and second degree burns to the scalp with hair loss, have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015).  However, the identified hair loss/scalp disorders, follicular degeneration syndrome and alopecia, are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2015).  When aggravation of a nonservice-connected disability is proximately due to or the result of a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488 (1997).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for a scalp disorder.  Specifically, the Veteran asserts that she suffered first and second degree burns to her scalp causing scarring and a chronic hair loss condition.

The Veteran's service treatment records (STRs) show that the Veteran was seen multiple times for a scalp disorder.  Initially, the Board notes that the Veteran's induction examination is not associated with her claim file.  A STR dated June 1985 shows that the Veteran was seen during a follow-up appointment for a scaly scalp.  The physician noted that prior treatment relieved the flaking scalp, but that the Veteran had developed painful small bumps on her scalp and continued to have hair loss.  The Veteran related having a permanent hair procedure done prior to her hair loss.  Macular papular lesion associated with hair follicles and thinning of the hair was noted.  

The physician diagnosed the condition as folliculitis of the scalp and alopecia.  In an August 1985 emergency care treatment record the Veteran reported that chemicals used in a permanent hair procedure caused burning and blisters throughout her scalp.  The physician diagnosed the Veteran with first and second degree burns over the entire scalp.  

The Board notes that there is some confusion surrounding the June 1985 and August 1985 STRs.  In the June 2006 notice of disagreement, the Veteran asserted that the date of the earlier record is incorrect, that it proceeded the emergency care treatment record, and should be dated August 1985.

A March 1986 STR shows treatment for chemical burns with subsequent hair loss.  The Veteran complained of bumps and pimples on her scalp.  The physician noted thin hair distribution over the top of the scalp with vesicular lesions dispersed in the area.  Another March 1986 STR shows that the Veteran wanted testing done to find out if her hair will come back.  The physician diagnosed the condition as seborrhea scalp, folliculitis secondary to hair oil, and alopecia secondary to chemical burns.  A February 1987 STR shows that the Veteran was seen by a dermatologist.  The Veteran reported hair falling out around her crown.  The dermatologist diagnosed the condition as hair loss and itching secondary to a chemical burns.  

In another service related dermatology record dated January 1991, the dermatologist reported a confused history that began with chemical burns and hair loss in 1985.  Since that incident, the condition was manifested by soreness, hair loss and areas of small papules.  The dermatologist noted thin diffuse hair loss, scarring secondary to chemical burns and small cysts.  The condition was diagnosed as folliculitis with possible alopecia.

In a January 1992 STR, the Veteran was seen for a follow-up appointment assessing her scalp.  The physician noted "areas of scarring alopecia around vortex" and "[s]carring of scalp."  The condition was diagnosed as early pseudopelade.  The Veteran did not report her scalp condition during her separation examination.

Post-service medical records show that the Veteran was seen in March 2002 for alopecia.  The Veteran reported slow gradual hair loss over the past several years which accelerated during the past four months.  The physician noted that the Veteran had done "quite a bit of hot combing and some chemical and heat straightening treatments over the years."  The examination showed severe hair thinning density over the entire superior scalp and extensive scarring alopecia with a loss of follicular openings over most of the superior scalp.  The physician diagnosed the condition as chronic scarring alopecia with probable follicular degeneration syndrome (FDS).  A biopsy report from April 2002 showed mild scarring alopecia and mild chronic follicular inflammation, with suspected FDS.

An August 2004 VA physician found centrifugal pattern of hair loss with scarring of frontal line.  The condition was assessed as centrifugal cicatricle alopecia.

In a February 2006 VA medical record, a physician noted progressive hair loss without improvement after treatment.  The physician also noted loss of eyebrows as well.  A biopsy report showed scarring with a zone of fibrosis flanked by lymphocytes in infundibular portion.  The condition was assessed as alopecia with likely scarring.  A VA medical record dated a few days later noted the condition as "pseudoplade alopecia/follicular degeneration syndrome."

A May 2006 VA examiner provided the following opinion, "I think it is unlikely that the perm had anything to do with her current hair loss."  The examiner also found that it was possible that the severe reaction to the permanent in 1985 somehow set off the progressive fibrosis which killed of hair as it expanded.  Further, the examiner found that the etiology was unknown.  Since the etiology was unknown, the examiner found that it was not possible to say that the permanent did not play a role in initiating the disorder.  Lastly, the examiner stated that FDS "is a relatively new term for a poorly understood type of scarring alopecia."

In June 2006, the Veteran was presented to grand rounds at a VA medical center.  The diagnosis of FDS was provided.  The conclusion reached was that it was a possibility that the Veteran's hair loss syndrome was triggered by a reaction to the chemicals used in her 1985 permanent.

Between June and November 2006, the Veteran submitted articles on hair loss.  In a 2005 American Hair Loss Association article titled "Scarring Alopecia", the article states that the condition is rare and results in potentially permanent and irreversible destruction of hair follicles and replaces with scar tissue.  The article states, "[t]he destruction of the hair follicle occurs below the skin surface so there may not be much to actually see on the scalp skin surface other than patchy hair loss.  Affected areas may be smooth and clean...or may have raised blisters with fluids or pus coming from the affected area."  A November 2006 DermLecures.com article states that the etiology of FDS is unknown, "however hair care practices such as chemical straightening and use of hot combs may play a role in some patients."  

In August 2015, the Veteran submitted analysis by a "hair loss expert."  The analysis asserted that evidence of scar tissue and a red inflamed scalp can signify the occurrence of a chemical burn.  Further, the hair loss expert stated that if a neutralizer was not added to the permanent, the chemicals could have caused first and second degree burns.  Lastly, since the Veteran did not have hair loss prior to the chemical burns, there was 100 percent likelihood that the burns caused the start of her alopecia.  These findings were reiterated in the Veteran's January 2016 disagreement with the supplemental statement of the case.

In a September 2015 addendum to the May 2006 VA examination, the VA examiner opined that "[i] t is less likely as not that the progressive hair loss is due to her past chemical burn."  The examiner found that the hair loss was not a sudden loss with an unchanging appearance once the healing had been completed, but a slow and gradual progressive loss with intermittent active inflammation.  In addition, the examiner found that the Veteran experienced hair loss in her eyebrows, although that condition did not involve chemical burns.  Further, in another addendum dated December 2015, the examiner dismissed the Veteran's hair loss expert report because it was provided by an "image consultant" and a "national sales trainer" for a hair club and not a trained medical professional.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 2014); Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  It is not in dispute that the Veteran currently receives treatment for, and has a diagnosis of, FDS, scarring alopecia and chronic hair loss, and therefore there is sufficient evidence that the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Thus, the Veteran clearly has a diagnosis, and the remaining question is whether this disorder manifested in service.  The Board finds that it did.  Specifically, the Veteran's STRs are replete with diagnosis and treatment for scarring alopecia caused by first and second degree burns to her scalp as the result of a chemical burn.  In addition, the Veteran's STR clearly show that the Veteran suffered from hair loss as a result of the condition.  Post-service treatment records also show complaints of, and treatment for, chronic scarring alopecia and FDS causing hair loss.  Therefore, the evidence shows that the Veteran's scalp disorder manifested in service and persisted after service.

With regard to the nexus element, the Board is aware that there are conflicting medical findings of record.  In August 1985, a physician found permanent damage to the Veteran's head and hair caused by her chemical burns.  In March 1986, a physician found that the Veteran suffered from alopecia secondary to her chemical burns.  A February 1987 physician assessed the Veteran's condition as hair loss and itching secondary to her chemical burns.  As such, the physicians treating the Veteran during her active service found a nexus between her chemical burns and her scalp disorder.

During a June 2006 grand round, a team of VA physicians concluded that it was possible that the Veteran's FDS might have been triggered by a reaction to the chemical burns.  This conclusion is also found in the May 2006 VA examination report in which the examiner found that "it is possible that her severe reaction in 1985 somehow set off this progressive fibrosis which kills off hairs as it expands."  The examiner also found that the etiology was unknown and that FDS is a poorly understood type of scarring alopecia.  However, despite these findings the examiner opined that it was unlikely that the Veteran's chemical burns had anything to do with her current scalp disorder.

The Board previously found the May 2006 examination inconclusive and, thus, inadequate for purposes of adjudicating the claim.  In the September 2015 addendum opinion, the examiner opined that it was "less likely as not that the progressive hair loss is due to her past chemical burn."  The examiner based her opinion on the finding that the Veteran's hair loss was not a sudden loss that would be expected if the hair loss was due to a chemical burn.  Additionally, in the December 2015 addendum, the examiner dismissed the Veteran's submission of a hair loss expert's analysis linking the Veteran's hair loss to her service because the purported expert was an "image consultant" and a "national sales trainer," and not a trained medical professional.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Medical opinions have no probative value when they are based on an inaccurate factual predicate.  Reonal v. Brown, 5 Vet. App. 548 (1993).

The Board finds the May 2006 examination report, and subsequent addendums, to be of little probative value.  Notably, the examiner did not address the extensive medical history contained in the Veteran's record.  Nor did the examiner address the conflicting prior medical findings that provided a nexus between the in-serve injury and the subsequent scalp disorder including hair loss.  Additionally, the examiner did not address the Veteran's lay statements and, notably, the examiner did not address any of the analysis provided by the Veteran's hair loss expert, only noting that the expert did not have medical training.

Therefore, the Board finds the in-service medical reports that found a nexus between the Veteran's chemical burns and her scalp disorder the most probative evidence of record.  As such, the Board finds the elements necessary to establish service connection for a scalp disorder have been met.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Accordingly, the Board finds that service connection for a scalp disorder is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a scalp disorder, including first and second degree burns to the scalp with hair loss, is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


